Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2016

                                    No. 04-16-00587-CV

                       IN THE INTEREST OF C.R-A.A., A CHILD,

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15189A
                        The Honorable Cathy Morris, Judge Presiding


                                       ORDER
      The court reporter’s notification of late record is hereby GRANTED. Time is extended to
October 6, 2016.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court